Citation Nr: 0806904	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2007 for further development.  

The veteran requested a Board hearing; but he withdrew that 
request by way of an August 2006 correspondence.  


FINDING OF FACT

The veteran does not currently suffer from asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2003.  The RO also sent subsequent VCAA 
notice in August 2007.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Moreover, the RO provided the veteran with a March 
2006 correspondence that fully complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran with 
physical examinations in November 2003 and August 2007, 
obtained medical opinions as to the existence and etiology of 
a current disability, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records, including his January 
1964 separation examination, contain no findings attributed 
to asbestosis (or any other respiratory disease).  The 
veteran completed a Report of Medical History in which he 
stated that "I believe I am in good health."  He indicated, 
by checked box, that he never had any asthma; shortness of 
breath; pain or pressure in his chest; or chronic cough.  The 
veteran's DD 214 lists his specialty as a wheel vehicle 
mechanic.  

The first evidence of asbestosis is dated April 2003.  Dr. 
J.W.B. reviewed a March 2003 chest radiograph for the 
presence of and classification of pneumoconiosis.  He noted 
that the film quality was grade 2 due to slight overexposure.  
Inspection of the lung parenchyma demonstrated interstitial 
changes in all six lung zones, consisting of small, rounded 
and irregular opacities of size and shape.  Pleural plaques 
were seen face on bilaterally, extent of 2 bilaterally.  
There were no pleural calcifications.  There were no 
parenchymal infiltrates, nodules, or masses.  Dr. J.W.B. 
concluded that the parenchymal and pleural changes are 
consistent with silicosis and asbestosis provided the 
veteran's exposure history and period of latency are 
appropriate.  

The veteran submitted medical records from Dr. P.H.L. dated 
March 2000 through August 2003.  The only indication of 
asbestosis was an August 2003 outpatient note in which Dr. 
P.H.L. noted a history of asbestosis.  The Board notes that 
Dr. P.H.L. had been treating the veteran for over three years 
at the time that this alleged history was first noted.  The 
alleged history is not found anywhere else in Dr. P.H.L.'s 
treatment records.  Furthermore, the veteran stated in his 
Authorization and Consent Form (VA Form 21-4142), that Dr. 
P.H.L. did not know about the veteran's alleged asbestosis 
when he prescribed medication for a respiratory infection.  

Dr. P.R. examined the veteran in September 2003.  The veteran 
reported asbestos exposure from various brake and clutch work 
for about 40 years.  He claimed that he had no warnings of 
the dangers of exposure to asbestos.  Upon examination, his 
respiratory rate was 16 per minute (at rest).  His chest 
appearance and excursion were within normal limits.  It was 
clear to percussion and auscultation.  Dr. P.R. found 
"Asbestos Exposure - the patient clearly has a history of 
occupational exposure to asbestos of 40 years duration and 
beginning as early as 1959."  He did not diagnose the 
veteran with asbestosis.  

The veteran was also examined by Dr. J.L.L. in September 
2003.  According to the examination report, the evaluation 
consisted of a history and physical examination; spirometry; 
and review of outside chest x-ray report and ILO reading.  
Significant findings included a history of significant 
occupational exposure to asbestos; an adequate latency 
period; and chest x-ray findings from March 2003 showing 
interstitial changes in all six lung zones and bilateral 
pleural plaques.  Dr. J.L.L. concluded with a reasonable 
degree of medical probability that based on these findings, 
the veteran had asbestos-related parenchymal disease 
(asbestosis) and asbestosis-related pleural disease.        

The veteran underwent a VA examination in November 2003.  The 
examiner noted that he had reviewed the veteran's claims 
file.  The veteran stated that he had been told that he had 
asbestosis.  The diagnosis was apparently given after the 
veteran underwent a screening to look for asbestos exposure, 
for the purposes of filing a lawsuit for asbestos exposure.  
The veteran reported that he served in the Army as a wheeled 
vehicle mechanic.  After leaving the service, he continued to 
work as a diesel mechanic, working on large diesel trucks.  
He has worked for approximately 10 different companies since 
leaving the service; always as a mechanic.  He complained of 
occasional coughing; and dyspnea on exertion at 60 yards.  He 
denied having asthma and stated that he is not on any 
medications.  He has not had any periods of incapacitation.  

Upon examination, the lungs were clear.  There were no 
crackles or wheezes.  A chest x-ray showed no active 
pulmonary disease; and no pleural plaquing or calcification.  
There was no active disease.  A CT scan showed no nodules, 
masses, or infiltrates present in the lungs.  Once again, 
there was no pleural plaquing or calcification.  The CT scan 
was within normal limits; there was no evidence of 
asbestosis.  He also noted that the CT scan is a more 
definitive test for the diagnosis of asbestosis; whereas x-
rays are not adequate for the purpose of diagnosing 
asbestosis.  He also noted that the veteran worked as 
mechanic his entire life; and that most of the veteran's 
potential for exposure to asbestos occurred after service.    

The veteran underwent another VA examination in August 2007.  
The examiner stated that the claims file was reviewed, as 
well as the veteran's VA CPRS electronic file.  Moreover, he 
thoroughly discussed the veteran's medical history.  Of 
particular interest to him was the fact that Dr. J.L.L. and 
Dr. P.R. both examined the veteran in September 2003; and 
that both physicians are from the Occupational and 
Environmental Medicine Department at the University of Texas 
Health Center at Tyler.  Nonetheless, their findings 
contradict each other in that Dr. J.L.L.  concluded with a 
reasonable degree of medical probability that the veteran had 
asbestosis; but Dr. P.R. did not (instead, he only noted a 
history of asbestos exposure.   

Upon examination, the examiner found that the August 2007 x-
ray had no significant changes from the November 2003 x-ray.  
There was mild prominence of the hilar and pulmonary vascular 
findings, but no significant pulmonary vascular congestion 
was noted.  The lungs were clear, and the costophrenic sulci 
were open.  No significant pleural disease was evident; and 
there was no active cardiopulmonary disease.  The veteran 
also underwent a CT of the chest.  It revealed no significant 
changes since November 2003.  There were findings of old 
granulomatous disease, otherwise completely unremarkable CT.  
There was no focal pulmonary abnormality; no airspace 
disease; and no pleural fluid evident.  Pulmonary function 
tests were found to be normal without evidence of obstruction 
or restriction.  The examiner diagnosed the veteran with 
asbestos exposure only.  He concluded that there was no 
evidence of a diagnosis of asbestosis in the veteran.  With 
regards to a nexus opinion, the examiner noted that no 
opinion is warranted since the veteran does not meet the 
diagnostic criteria or clinical findings of asbestosis.  

The Board notes that Drs. J.W.B. and J.L.L. diagnosed the 
veteran with asbestosis.  Drs. P.H.L. and P.B. failed to 
provide a diagnosis; but noted that the veteran had a history 
of asbestos exposure.  On the other hand, the VA examiners 
found no evidence of asbestosis.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the VA medical opinion over the opinions of the 
private physicians in this case.

The Board notes that there is no indication that any of the 
private physicians (Drs. J.W.B., J.L.L., P.H.L., and P.B.) 
had access to the veteran's claims file when they examined 
the veteran or reached their conclusions.  Although they all 
report a history of asbestos exposure, the sole basis for the 
conclusion appears to be the veteran's own reported medical 
history.  Moreover, the veteran did not allege that he was 
exposed to asbestos until approximately 40 years after 
discharge from service.  Dr. P.H.L. treated the veteran for 
more than three years before any mention of asbestos exposure 
appears in the record.  Moreover, both times that asbestosis 
is diagnosed (by Dr. J.W.B. in April 2003 and Dr. J.L.L. in 
September 2003) the only medical evidence used to support the 
diagnosis is a March 2003 x-ray showing interstitial changes.  

On the other hand, the November 2003 and August 2007 VA 
examiners had access to the veteran's entire claims file, 
including service medical records and personnel records.  In 
addition to the March 2003 x-ray, both VA examiners conducted 
CT scans that showed no nodules, masses, or infiltrates 
present in the lungs.  There was no pleural plaquing or 
calcification; and the examiners found that the CT scans were 
within normal limits.  The private physicians did not have 
access to these CT scans inasmuch as they occurred after they 
had rendered their opinions.  The November 2003 VA examiner 
noted that the CT scan is a more definitive test for 
diagnosing asbestosis; whereas x-rays are not adequate to 
diagnose asbestosis.  

Where the record shows a divergence in the medical findings, 
the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another. See Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  In view of the foregoing, the 
Board finds that the November 2003 and August 2007 VA 
opinions are more probative than the other opinions combined 
because it was based on a full review of the veteran's claims 
file.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding 
that VA may favor the opinion of one competent medical expert 
over that of another when decision makers give an adequate 
statement of reasons and bases); Guerrieri v. Brown, 4 Vet. 
App. 467, 473 (1993) ("the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . .").  

In weighing the evidence for and against the claim, it is 
also pertinent to note that even if the Board were to find 
that the veteran does suffer from asbestosis, the private 
medical opinions relate the asbestosis to occupational 
exposure to asbestos. They do not specifically link it to the 
veteran's military service.   

In summary, the Board finds that the private physicians who 
diagnosed the veteran with asbestosis based their opinions on 
the unsubstantiated medical history as reported by the 
veteran and a single March 2003 x-ray; rather than on the 
veteran's entire claims file.  As such, there opinions are 
outweighed by the November 2003 and August 2007 VA examiners' 
opinions.  The preponderance of the evidence is against a 
finding that the veteran has a current diagnosis of 
asbestosis.  Without a medical diagnosis of current 
disability, there is no basis for service connection.  See 
generally Brammer v. Derwinski, 3 Vet.App. 223 (1992).

As the preponderance of the evidence is against the claim for 
service connection for asbestosis, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.  




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


